           Case 5:21-mj-05001-ELW Document 16 Filed 01/15/21 Page 1 of 2 PageID #: 33
                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FAYETTEVILLE DIVISION

                                                      MINUTES


USA                                                    JUDGE: Erin L. Wiedemann, U. S. Magistrate Judge
PLAINTIFF                                                           Roxana Guerrero, ECRO
                                                       REPORTER:
   ATTY: Clay Fowlkes; Kim Harris
                                                                 Roxana Guerrero
                                                       CLERK:

Richard Barnett                                        CASE NO. 5:21-mj-05001-001
DEFENDANT
   ATTY: Anthony J Siano, Retained
                                                         DATE:    January 15, 2021


                              ACTION: Detention Hearing

 TIME                                                    MINUTES


12:52 pm   CONVENE - Room 210
           Court sets out purpose of hearing
           Government invokes the rule
           Government exhibits 1-12 admitted
           Testimony on behalf of Government begins
           Witness identified and sworn
           G1.) FBI SA Jonathan Willett
 2:13 pm   Testimony on behalf of the Government continues
           Government rests
           Testimony on behalf of Defense begins
           Witness identified and sworn
           D.1Jeff Houpe
           Witness identified and sworn
           D2. Jaklyn Chalk
           Witness identified and sworn
           D3. Joseph Martinez
           Witness identified and sworn
           D4.Marie Halpin
           Witness identified and sworn
           D5. Ashlee Newburn
           Witness identified and sworn
            D6. Earl Scroggin
 3:29 pm   Recess
           Recess
        Case 5:21-mj-05001-ELW Document 16                        Filed 01/15/21 Page 2 of 2 PageID #: 34
CASE NO. 5:21-mj-05001-001                                                           DATE: January 15, 2021




TIME                                                     MINUTES

3:42 pm   Reconvene
          Testimony on behalf of Defense continues
          D.7. Tammy Newburn
          Defense rests
          Closing arguments by the Government
          Address by Court: details factors weighed in decision
          Court reviews conditions of release
          Defendant to be released on $5,000 unsecured bond subject to the conditions set forth in the Order of Conditions
5:28 pm   ADJOURN
